DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 16/015031. While the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 is drawn to a device comprising an osmium containing organometallic compound configured to emit near-infrared light having a maximum emission wavelength in a range of 680 nm or greater and 3000 nm or less. The instant description includes a description of 6 “exemplary’ devices and 1 comparative device wherein none of the compounds are shown to meet the limitation. In fact, the table of results shows that the maximum emission wavelength for each tested compound is less than or equal to 670 nm. Even assuming the table was intended to show greater than or equal to 670 nm, none of these are shown to meet the claim requirement of 680 nm to 3000 nm. The description provides zero examples of such a device configuration that meets this requirement. The specification further provides exceptionally broad guidance on what materials that might be useable as the osmium containing organometallic compound but provides no further description of which osmium containing organometallic compounds are configured for the claimed limitation and what device requirements are necessary to meet such a requirement. The zero examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claims 2-20 depend from claim 1 and are rejected for the same reason. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10, 12-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Adv. Funct. Mater. 2009, 19, 2639-2647) (Lee).

In reference to claim 1-8, 10, 12-13, 16, and 20, Lee teaches charge neutral, near IR emitting osmium complexes and OLED’s comprising them including devices 1A, 1B, 1C, 4A, 4B, and 4C that include compounds 1 and 4 as shown below that are configured to emit light with a maximum of 814 nm or 718 nm (Scheme 1; Section 2.4 and Table 3) including a host of Alq3, an electron transport layer and a hole transport layerthat meet the instant claim requirements.


    PNG
    media_image1.png
    234
    487
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    190
    379
    media_image2.png
    Greyscale

For Claim 1: Reads on the device wherein the osmium compound is, e.g. compound (1) and has an emission wavelength of 814 nm. 
For Claim 2: Reads on the device wherein the osmium compound is, e.g. compound (1) and has an emission wavelength of 814 nm.
For Claim 3: Reads on formula 1 wherein M is Os, L1 n1 is 2, n2 is 2, each L2 is P(Me)2(Ph), each L1 is a group of formula 1-1, A1 is isoquinoline, A2 is a triazole, T1 is a single bond, R1 is hydrogen, R2 is t-butyl, X1 and X2 are each N, Z31 and Z32 are each a coordinate bond. 
For Claim 4: reads on wherein Ring A2 is a first ring that is a triazole and ring A1 is two second rings fused wherein the second rings are pyridine and benzene.
For Claim 5: Reads on wherein T1 is a single bond. 
For Claim 6: Reads on wherein each R is hydrogen or tbutyl or not present. 
For Claim 7: Reads on A1-22.
For Claim 8: Reads on A2-33. 
In reference to claim 10: Reads on formula 4-1 wherein Y1 is P, Z13 is phenyl and Z11 and Z12 are each methyl. 
For Claim 12: Alq3 reads on the host.
For Claim 13: The hole transport layer reads on the hole transport region and the electron transport layer reads on the electron transport region.
For Claim 16: Reads on a device.
For Claim 20: Reads on an emission device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Choi (KR 2015/0110891) (Choi).

In reference to claim 11, Lee teaches the device as described above for claim 1 including the osmium compound 1. 

Lee does not expressly state that the compound could be modified to produce the instantly claimed compounds of claim 11. 

With respect to the difference, Choi teaches, in analogous art, OLED devices comprising Osmium complexes of formula 1 including those described by Lee and further teaches that a group A in formula 1 can be a fused ring system including pyridine or pyridazine that is fused to a 6 membered ring (e.g. cinnoline or isoquinoline). Choi further teaches that the compound of formula 1 can provide a high light-emitting efficiency. 

That is, the substitution of the cinnoline of Choi for the isoquinoline of Lee, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predicatable result of high light emitting efficiency. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 11: Reads on compounds 21. 
In reference to claim 14, Lee teaches the device as described above for claim 1 including the osmium compound 1. 

Lee does not expressly state that the device can include a carbazole as a hole transport material. 

With respect to the difference, Choi teaches, in analogous art, OLED devices comprising Osmium complexes of formula 1 including those described by Lee and further teaches that hole transport materials for use with it could be NPB (as used in Lee) or carbazole derivatives (Choi [003]).  

That is, the substitution of the carbazole derivatives of Choi for the NPB of Lee, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of producing a hole transport layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).
For Claim 14: Reads on wherein the HTL comprises a carbazole. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watable et  al (US 2017/0040553) (Watabe) in view of Lee et al (Adv. Funct. Mater. 2009, 19, 2639-2647) (Lee).

IN reference to claims 16-20, Watable teaches a multifunctional terminal including a display portion that may function as an image sensor for exame a fingerprint is taken when the display portion is touched with the finger whereby personal authentication can be performed wherein by providing a backlight or sensing light source which emits near-infrared light in the display portion (Watable [0714]) and that a light emitting device is present in the display portion comprising an organic light emitting device comprising sub pixels of different visible colors (Watabe [0499]). 

Watable does not specifically teach that the near-infrared emitting light source comprises an osmium complex as instantly claimed but does mention osmium can be used as light emitting materials (Watabe [0141]).  

With respect to the difference, Lee teaches charge neutral, near IR emitting osmium complexes and OLED’s comprising them including devices 1A, 1B, 1C, 4A, 4B, and 4C that include compounds 1 and 4 as shown below that are configured to emit light with a maximum of 814 nm or 718 nm (Scheme 1; Section 2.4 and Table 3). Lee further teaches that these devices can be stabily driver to high optical output. 

    PNG
    media_image1.png
    234
    487
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    190
    379
    media_image2.png
    Greyscale


In light of the motivation of using the near-IR emitting device of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the near-IR emitting device of Lee in the device of Watabe in order to provide a near-ir emitting device with high optical output and thereby arrive at the claimed invention. 
For Claim 16: Reads on a device.
For Claim 17: the pixels of the display read on the second device.
For Claim 18: The display device reads on a device comprising a sensor to indentify near-IR light from a subject as claimed. 
For Claim 19: The fingerprint reads on a portion of a human body. 
For Claim 20: Reads on any of the claimed devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786